

Exhibit 10.2
SEVERANCE AND CHANGE IN CONTROL AGREEMENT


This Severance and Change in Control Agreement (the "Agreement") is made and
entered into by and between Kevin T. Langford ("Executive") and First Financial
Bancorp (the "Company"), effective as of the latest date set forth by the
signatures of the parties hereto below (the "Effective Date").
RECITALS
1.
The Board of Directors of the Company (the "Board") recognizes that it is
possible that the Company could terminate Executive's employment with the
Company and from time to time the Company may consider the possibility of an
acquisition by another company or other change in control transaction. The Board
also recognizes that such considerations can be a distraction to Executive and
can cause Executive to consider alternative employment opportunities. The Board
has determined that it is in the best interests of the Company and its
stockholders to assure that the Company will have the continued dedication and
objectivity of Executive, notwithstanding the possibility, threat or occurrence
of such a termination of employment or the occurrence of a Change in Control (as
defined herein) of the Company.



2.
The Board believes that it is in the best interests of the Company and its
stockholders to provide Executive with an incentive to continue his or her
employment with the Company and to motivate Executive to maximize the value of
the Company for the benefit of its stockholders.



3.
The Board believes that it is imperative to provide Executive with certain
severance benefits upon Executive's termination of employment and with certain
additional benefits following a Change in Control. These benefits will provide
Executive with enhanced financial security and incentive and encouragement to
remain with the Company notwithstanding the possibility of a Change in Control.



4.
The Company maintains a Key Management Severance Plan (“Severance Plan”), which
provides for certain payments and/or benefits upon Executive's termination of
employment in connection with a change in control (as defined in the Severance
Plan).



5.
The Company and Executive wish to terminate any and all rights and obligations
the Company and/or Executive had under the Severance Plan in exchange for this
Agreement.



6.
Certain capitalized terms used in the Agreement are defined in Section 7 below.




1

--------------------------------------------------------------------------------



AGREEMENT


NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
Company and Executive (each, the “Party,” and together, the “Parties”) hereto
agree as follows:


1.
Term of Agreement. This Agreement will continue until April 30, 2014 (the
“Initial Term”, unless sooner terminated pursuant to Section 4 of this
Agreement. The term of this Agreement shall renew automatically for successive
one-year periods after the Initial Term (the “Renewal Terms”) unless and until
terminated by either the Company or Executive at the end of the Initial Term or
Renewal Term, as applicable, upon not less than ninety (90) days’ prior written
notice given by either Party prior to the end of the Initial Term or the Renewal
Term, as applicable (it being understood that non-renewal of this Agreement
shall not result in a termination of employment unless the Party providing such
notice of non-renewal also specifies in such notice that Executive’s employment
shall terminate at the expiration of the then-current term). The Initial Term
and all Renewal Terms, if any, shall constitute the “Term,” unless sooner
terminated pursuant to Section 4 of this Agreement. Notwithstanding the
foregoing, in the event of the consummation of a “Change in Control” of the
Company (as defined below), the Term shall be the one-year period following the
consummation of such Change in Control; provided that the Agreement shall not
automatically renew at the end of such Term following a Change in Control.



2.
Termination of Participation in the Company’s Key Management Severance Plan. The
Parties agree that in executing this Agreement, Executive’s participation, if
any, in the Company’s Key Management Severance Plan is terminated as of the
Effective Date and any and all rights and obligations of the Company and/or
Executive under the Key Management Severance Plan be and hereby are terminated
and are of no further force and effect.



3.
At-Will Employment. The Company and Executive acknowledge that Executive's
employment is and will continue to be at-will, as defined under applicable law.
If Executive's employment terminates for any reason, including (without
limitation) any termination of employment not set forth in Section 4, Executive
will not be entitled to any payments, benefits, damages, awards or compensation
other than the payment of accrued but unpaid wages, as required by law, and any
unreimbursed reimbursable expenses or pursuant to written agreements with the
Company, including equity award agreements.



4.
Severance Benefits.



a)
Termination Without Cause and not in Connection with a Change in Control. If the
Company terminates Executive's employment with the Company for a reason other
than Cause, Executive becoming Disabled or Executive's death at any time (other
than in connection with a Change in Control under Section 4(b) of the
Agreement), then, subject to Section 5, Executive will receive the following
severance benefits from the Company:



i.
Accrued Compensation. The Company will pay Executive all accrued but unpaid
expense reimbursements, wages, and other benefits due to Executive under any
Company-provided plans, policies, and arrangements.



ii.
Severance Payments. Executive will receive severance in an amount equal to
twenty- four (24) months of Executive's base salary as in effect immediately
prior to the date of Executive's termination of employment, less all required
tax withholdings and other applicable deductions,


2

--------------------------------------------------------------------------------



payable in equal installments over the Restricted Period in accordance with
Section 4(e). Notwithstanding the foregoing, the Company in its sole and
absolute discretion may accelerate any installment payment or portion thereof to
be paid on any date prior to the date the installment payment would otherwise be
paid, subject to the limitations of Section 5(h).


iii.
Termination Short-Term Bonus Payment. Executive shall be entitled to an annual
bonus for the year of termination determined in accordance with the following:



A.
In the event Executive is a Covered Employee for the year of his or her
termination of employment or, as determined in the sole discretion of the
Company, would have been a Covered Employee for such year if he or she had
continued employment until the end of the year, then to the extent necessary to
ensure the deductibility of compensation otherwise payable to Executive under
the Company’s annual short term incentive plan, Executive shall receive a lump
sum severance payment equal to the lesser of (x) two and one-half (2.5) times
the Executive’s target annual short-term incentive plan bonus or (y) two (2)
times the average of the three most recent actual annual bonus awards paid (or
payable) to Executive by the Company (or, the average actual annual bonus
payouts for such lesser number of completed performance years for which
Executive was eligible to receive an annual bonus).

 
B.
For any year in which the preceding paragraph A. does not apply, in lieu of the
amount otherwise payable to Executive under paragraph A, Executive shall receive
a payment equal to two (2) times Executive's target annual short-term incentive
plan bonus as in effect for the fiscal year in which Executive's termination
occurs (or the target annual short-term incentive plan bonus that is in effect
for the previous year if the target bonus for the current year is not
ratified/approved by the compensation committee of the Board of Directors as of
Executive’s termination of employment).



C.
Such amount shall be paid following Executive’s termination of employment, but
in no event later than March 15th of the year following the year of Executive’s
termination of employment.



iv.
Continued Employee Benefits. If the Company’s severance plan of general
applicability as in effect on Executive’s date of termination provides for
continued payment by the Company of all or a portion of the cost of the premiums
for continuation coverage under the Company’s health care plan pursuant to
Section 4980B of the Code (“COBRA Coverage”) and if Executive timely and
properly elects such coverage, then the Company shall pay on Executive’s behalf
the difference between the monthly COBRA Coverage premium that would otherwise
be paid by Executive for himself or herself and his or her dependents and the
monthly premium amount paid by similarly situated active executives for the same
coverage. Such payments shall be paid directly to the COBRA Coverage
administrator (if any) and shall be treated as a taxable benefit to Executive.
Executive shall be eligible to receive such reimbursements until the earliest
of: (i) the twelve-month anniversary of Executive’s termination of employment;
(ii) the date Executive is no longer eligible to receive COBRA Coverage; and
(iii) the date on which Executive otherwise becomes eligible to receive
substantially similar coverage from another employer. The Company reserves the
right to modify or terminate the COBRA Coverage benefit provided hereunder to
the extent necessary to comply with applicable law.




3

--------------------------------------------------------------------------------



v.
During the one‑year period following the date of termination, Executive shall be
entitled to full executive outplacement assistance with an agency selected by
the Company with the fee paid by the Company in an amount not to exceed
five percent (5%) of Executive’s base salary (“Outplacement Assistance”).



vi.
Any other benefits (other than benefits under any severance or termination pay
plan of the Company or any Affiliated Company) that are otherwise required to be
provided to Executive or to which Executive is otherwise eligible to receive
through the date of termination under the terms of the applicable Company plan
shall be provided to Executive consistent with the terms of the applicable
Company plan (the “Other Benefits”).



b)
Termination Without Cause or Resignation for Good Reason in Connection with a
Change in Control. If, immediately prior to a Change in Control (as determined
in the sole discretion of the Company) or during the one year period that
commences upon a Change in Control, (x) the Company terminates Executive's
employment with the Company for a reason other than Cause, Executive becoming
Disabled or Executive's death, or (y) Executive resigns from such employment for
Good Reason, then, subject to Section 5, Executive will receive the following
severance benefits from the Company in lieu of the benefits described in Section
4(a) above:



i.
Accrued Compensation. The Company will pay Executive all accrued but unpaid
expense reimbursements, wages, and other benefits due to Executive under any
Company-provided plans, policies, and arrangements.



ii.
Severance Payments. Executive will receive severance in an amount equal to
twenty-four (24) months of Executive's base salary as in effect immediately
prior to the date of Executive's termination of employment, less all required
tax withholdings and other applicable deductions, payable in equal installments
over twenty four months in accordance with Section 4(e). Notwithstanding the
foregoing, the Company or its successor in its sole and absolute discretion may
accelerate any installment payment or portion thereof to be paid on any date
prior to the date the installment payment would otherwise be paid, subject to
the limitations of Section 5(h).



iii.
Short-Term Bonus Payment. Executive will receive a lump sum severance payment
equal to two (2) times Executive's full target annual short-term incentive plan
bonus as in effect for the fiscal year in which Executive's termination occurs
(or, if greater, as in effect for the fiscal year in which the Change in Control
occurs), less all required tax withholdings and other applicable deductions.
Such amount shall be paid following Executive’s termination of employment, but
in no event later than March 15th of the year following the year of Executive’s
termination of employment.



iv.
Continued Employee Benefits. Cobra Coverage as set forth in Section 4(a)(iv) of
this Agreement.



v.
Outplacement Assistance as set forth in Section 4(a)(v) of this Agreement.




4

--------------------------------------------------------------------------------



vi.
Other Benefits (other than benefits under any severance or termination pay plan
of the Company or any Affiliated Company) as set forth in Section 4(a)(vi) of
this Agreement.





c)
Disability; Death. If Executive's employment with the Company is terminated due
to Executive becoming Disabled or Executive's death, then Executive or
Executive's estate (as the case may be) will (i) receive his or her earned but
unpaid base salary through the date of termination of employment, (ii) receive
all accrued expense reimbursements and any other benefits due to Executive
through the date of termination of employment in accordance with
Company-provided or paid plans, policies and arrangements, and (iii) not be
entitled to any other compensation or benefits from the Company except to the
extent required by law (for example, COBRA).



d)
Voluntary Resignation. Termination for Cause. If Executive voluntarily
terminates Executive's employment with the Company (other than for Good Reason
in connection with a Change in Control under Section 4(b) of the Agreement) or
if the Company terminates Executive's employment with the Company for Cause,
then Executive will (i) receive his or her earned but unpaid base salary through
the date of termination of employment, (ii) receive all accrued expense
reimbursements and any other benefits due to Executive through the date of
termination of employment in accordance with established Company-provided or
paid plans, policies and arrangements, and (iii) not be entitled to any other
compensation or benefits from the Company except to the extent required by law
(for example, COBRA).



e)
Timing of Payments. Subject to any specific timing provisions in Section 4(a),
4(b), 4(c), 5(a) or 5(h) as applicable, payment of severance under this Section
4 shall be made or commence to be made as soon as practicable following
Executive's termination of employment in equal installments (no less frequently
than monthly) in accordance with the Company’s general policies and procedures
for the payment of salaries to its executive officers.



f)
Exclusive Remedy. In the event of a termination of Executive's employment with
the Company, the provisions of this Section 4 are intended to be and are
exclusive and in lieu of any other rights or remedies to which Executive or the
Company may otherwise be entitled, whether at law, tort or contract, in equity,
or under this Agreement (other than the payment of accrued but unpaid wages, as
required by law, and any unreimbursed reimbursable expenses). Executive will be
entitled to no other severance, benefits, compensation or other payments or
rights upon a termination of employment, including, without limitation, any
severance payments and/or benefits provided under the Severance Plan, other than
those benefits expressly set forth in this Section 4 or pursuant to written
equity award agreements with the Company.



5.
Conditions to Receipt of Severance.



a)
Release of Claims Agreement. The receipt of any severance payments or benefits
pursuant to this Agreement is subject to Executive signing and not revoking a
separation agreement and release of claims in a form acceptable to the Company
substantially in the form attached hereto as Exhibit A (the “Release”), which
must become effective no later than the sixtieth (60th) day following
Executive's termination of employment (the “Release Deadline”), and if not,
Executive will forfeit any right to severance payments or benefits under this
Agreement. To become effective, the Release must be executed by Executive and
any revocation periods (as required by statute,


5

--------------------------------------------------------------------------------



regulation, or otherwise) must have expired without Executive having revoked the
Release. In addition, in no event will severance payments or benefits be paid or
provided until the Release actually becomes effective. If the termination of
employment occurs at a time during the calendar year where the Release Deadline
could occur in the calendar year following the calendar year in which
Executive's termination of employment occurs, then any severance payments or
benefits under this Agreement that are not exempt from Section 409A will be paid
on the first payroll date to occur during the calendar year following the
calendar year in which such termination occurs, or such later time as required
by (i) the payment schedule applicable to each payment or benefit as set forth
in Section 4, (ii) the date the Release becomes effective, or (iii) Section
5(h)(ii); provided that the first payment shall include all amounts that would
have been paid to Executive if payment had commenced on the date of Executive's
termination of employment.


b)
Confidentiality, Non-Solicitation, Non-Competition and Non-Disparagement.
Executive agrees, to the extent permitted by applicable law, and as a condition
to receipt of severance pay and benefits under Sections 4(a) and 4(b), Executive
shall not:



i.
violate the restrictive covenants set forth in Sections 5(c), 5(d), 5(e), 5(f)
or 5(g) of this Agreement; or



ii.
engage in any conduct that is materially injurious to the reputation and
interest of the Company or any Affiliated Company, including but not limited to,
disparaging, inducing or encouraging others to disparage the Company or any
Affiliated Company.



Executive acknowledges that: (1) the various covenants, restrictions, and
obligations set forth in this § 5 are separate and independent obligations, and
may be enforced separately or in any combination; (2) the provisions of this § 5
are fundamental and essential for the protection of the Company’s and the
Affiliated Companies’ legitimate business and proprietary interests, and the
Affiliated Companies (other than the Company) are intended third-party
beneficiaries of such provisions; (3) such provisions are reasonable and
appropriate in all respects and impose no undue hardship on Executive; and (4)
in the event of any violation by Executive of any of such provisions, the
Company and, if applicable, the Affiliated Companies, will suffer irreparable
harm and their remedies at law may be inadequate. In the event of any violation
or attempted violation of any provision of this § 5 by Executive, the Company
and the Affiliated Companies, or any of them, as the case may be, shall be
entitled to a temporary restraining order, temporary and permanent injunctions,
specific performance, and other equitable relief, without any showing of
irreparable harm or damage or the posting of any bond, in addition to any other
rights or remedies that may then be available to them, including, without
limitation, money damages and all severance pay and other benefits to which
Executive may otherwise be entitled pursuant to Section 4(a) or 4(b) shall cease
immediately. If any of the covenants set forth in this § 5 is finally held to be
invalid, illegal or unenforceable (whether in whole or in part), such covenant
shall be deemed modified to the extent, but only to the extent, of such
invalidity, illegality or unenforceability, and the remaining such covenants
shall not be affected thereby.
c)
Confidential Information. Executive shall not, directly or indirectly, at any
time (whether during Executive’s employment or thereafter), disclose any
Confidential Information (as defined below) to any person, association or other
entity (other than the Affiliated Companies, as defined below), or use, or
authorize or assist any person, association or other entity (other than the
Affiliated Companies) to use, any Confidential Information, excepting only
disclosures required by applicable law; provided that if Executive believes that
disclosure of Confidential Information is


6

--------------------------------------------------------------------------------



required by applicable law, Executive shall promptly (and in any event prior to
such disclosure) give the Company notice of such proposed disclosure and
cooperate with the Company in all ways reasonably requested by it in its efforts
to obtain a protective order or otherwise limit the scope of such disclosure to
the extent the Company deems necessary or appropriate. Upon termination of his
or her employment with the Company (for any reason), Executive shall promptly
deliver to the Company all documents and other materials containing any
Confidential Information which are in his possession or under his control.


d)
Non‑competition. During the term of Executive’s employment and during the first
six-months of the Restricted Period (as defined below), other than following a
termination by the Company for Cause (as defined below) in which case this §
5(d) shall be inapplicable, Executive shall not directly or indirectly, whether
individually or as a shareholder or other owner, partner, member, director,
officer, employee, independent contractor, creditor or agent of any person
(other than for the Company), enter into, engage in, or promote or assist
(financially or otherwise), directly or indirectly, any business which provides
any commercial banking, savings banking, mortgage lending, or any similar
lending or banking services (the “Restricted Services”) anywhere in the
geographic area consisting of the states of the United States in which any of
the Affiliated Companies operate banking offices at any time during the term of
Executive’s employment (the “Restricted Territory”). Notwithstanding the
foregoing, ownership, for personal investment purposes only, of 1% or less of
the outstanding capital stock of a publicly traded corporation shall not
constitute a violation hereof.



e)
Non‑solicitation of Clients. During the term of Executive’s employment and
during the Restricted Period, Executive shall not, directly or indirectly,
whether individually or as a shareholder or other owner, partner, member,
director, officer, employee, independent contractor, creditor or agent of any
person (other than for the Company):



i.
Solicit (as defined below) any person or entity located in the Restricted
Territory for the provision of any Restricted Services;



ii.
Solicit or attempt in any manner to persuade any client or customer of any
Affiliated Company to cease to do business, to refrain from doing business or to
reduce the amount of business which any client or customer has customarily done
or contemplates doing with any of the Affiliated Companies; or



iii.
interfere with or damage (or attempt to interfere with or damage) any
relationship between an Affiliated Company and any client or customer.



f)
Non‑solicitation of Employees; No Hire. During the term of Executive’s
employment and during the Restricted Period, Executive shall not, directly or
indirectly, whether individually or as a shareholder or other owner, partner,
member, director, officer, employee, independent contractor, creditor



g)
or agent of any person (other than for any Affiliated Company):



i.
Solicit any employee, officer, director, agent or independent contractor of any
Affiliated Company to terminate his or her relationship with, or otherwise
refrain from rendering services to, any Affiliated Company, or otherwise
interfere or attempt to interfere in any way with any


7

--------------------------------------------------------------------------------



Affiliated Company’s relationship with any of its employees, officers,
directors, agents or independent contractors; or


ii.
employ or engage any person who, at any time within the two‑year period
immediately preceding such employment or engagement, was an employee, officer or
director of any Affiliated Company.



h)
Non‑disparagement. Executive shall not, directly or indirectly, at any time
(whether during Executive’s employment or thereafter), make any public statement
(oral or written), or take any other action, that is disparaging to any
Affiliated Company. The provisions of this § 5(g) shall not preclude Executive
from making truthful statements to correct any false statements made by any
Affiliated Company or any person acting on behalf thereof about Executive.



i)
Section 409A.



i.
General. It is intended that the benefits provided under this Agreement shall
comply with the provisions of Section 409A or qualify for an exemption to
Section 409A, and this Agreement shall be considered and interpreted in
accordance with such intent. Any payments that qualify for the “short‑term
deferral” exception under Section 409A shall be paid under that exception. Any
remaining payments that qualify for another exception under Section 409A shall
be paid under the applicable exception. Each payment provided under this
Agreement shall be treated as a separate payment for purposes of applying the
Section 409A deferral election rules and the “short-term deferral” exemption to
Section 409A. Despite any contrary provision of this Agreement, any references
to “termination of employment” (or any similar term) shall mean and refer to
Executive’s “separation from service,” as that term is defined in Section 409A
and Section 1.409A‑1(h) of the Treasury Regulations. In no event may Executive
directly or indirectly designate the calendar year of any payment under this
Agreement.



ii.
Delay of Payments. Notwithstanding any other provision of this Agreement to the
contrary, if Executive is considered a “specified employee” for purposes of
Section 409A (as determined in accordance with the methodology established by
the Company as in effect on the date of termination), any payment that
constitutes nonqualified deferred compensation within the meaning of
Section 409A that is otherwise due to Executive under this Agreement during the
six‑month period following his or her separation from service (as determined in
accordance with Section 409A) on account of his or her separation from service
shall be accumulated and paid to Executive on the first business day of the
seventh month following his or her separation from service (the “Delayed Payment
Date”) together with interest at the short-term applicable federal rate with
semiannual compounding under Code Section 1274(d) for the month prior to the
month in which the separation from service occurs from the date such amount
would have been paid but for this Section 5(h) to the day prior to actual
payment date. If Executive dies during the Section 409A postponement period, the
amounts and entitlements delayed on account of Section 409A shall be paid (with
interest as provided above) to the personal representative of his or her estate
on the first to occur of the Delayed Payment Date or thirty (30) days after the
date of Executive’s death.



iii.
In‑Kind Benefits and Reimbursements. Notwithstanding any other provision of this
Agreement to the contrary, all (1) reimbursements and (2) in‑kind benefits
provided under this Agreement shall be made or provided in accordance with the
requirements of Section 409A,


8

--------------------------------------------------------------------------------



including, where applicable, the requirement that (a) any reimbursement is for
expenses incurred during Executive’s lifetime (or during a shorter period of
time specified in this Agreement); (b) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year; (c) the reimbursement of an eligible
expense will be made no later than the last day of the calendar year following
the year in which the expense is incurred; and (d) the right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.


6.
Limitation on Payments.



i.
Anything in this Agreement to the contrary notwithstanding, in the event the
Accounting Firm (as defined below) shall determine that receipt of all Payments
(as defined below) would subject Executive to the excise tax under Code Section
4999, the Accounting Firm shall determine whether to reduce any of the Payments
paid or payable pursuant to this Agreement (the “Agreement Payments”) so that
the Parachute Value (as defined below) of all Payments, in the aggregate, equals
the Safe Harbor Amount (as defined below). The Agreement Payments shall be so
reduced only if the Accounting Firm determines that Executive would have a
greater Net After-Tax Receipt (as defined below) of aggregate Payments if the
Agreement Payments were so reduced. If the Accounting Firm determines that
Executive would not have a greater Net After-Tax Receipt of aggregate Payments
if the Agreement Payments were so reduced, Executive shall receive all Agreement
Payments to which Executive is entitled hereunder.



ii.
If the Accounting Firm determines that the aggregate Agreement Payments should
be reduced so that the Parachute Value of all Payments, in the aggregate, equals
the Safe Harbor Amount, the Company shall promptly give Executive notice to that
effect and a copy of the detailed calculation thereof. All determinations made
by the Accounting Firm under this Section 6 shall be binding upon the Company
and Executive and shall be made as soon as reasonably practicable and in no
event later than thirty (30) days following the date of termination. For
purposes of reducing the Agreement Payments so that the Parachute Value of all
Payments, in the aggregate, equals the Safe Harbor Amount, only amounts payable
under this Agreement (and no other Payments) shall be reduced. The reduction of
the amounts payable hereunder, if applicable, shall be made by reducing the
payments and benefits under the following sections in the following order: (1)
outplacement assistance; (2) the continued employee benefits; (3) the severance
payment; and (4) the short-term bonus payment. All fees and expenses of the
Accounting Firm shall be borne solely by the Company.



iii.
As a result of the uncertainty in the application of Section 4999 of the Code at
the time of the initial determination by the Accounting Firm hereunder, it is
possible that amounts will have been paid or distributed by the Company to or
for the benefit of Executive pursuant to this Agreement that should not have
been so paid or distributed (“Overpayment”) or that additional amounts which
will have not been paid or distributed by the Company to or for the benefit of
Executive pursuant to this Agreement could have been so paid or distributed
(“Underpayment”), in each case, consistent with the calculation of the Safe
Harbor Amount hereunder. In the event that the Accounting Firm, based upon the
assertion of a deficiency by the Internal Revenue Service against either the
Company or Executive that the Accounting Firm believes has a high probability of
success, determines that an Overpayment has been made, Executive shall promptly
(and in no event later than sixty (60) days following the date


9

--------------------------------------------------------------------------------



on which the Overpayment is determined) pay any such Overpayment to the Company
together with interest at the applicable federal rate provided for in Section
7872(f)(2) of the Code; provided, however, that no amount shall be payable by
Executive to the Company if and to the extent such payment would not either
reduce the amount on which Executive is subject to tax under Sections 1 and 4999
of the Code or generate a refund of such taxes. If the Accounting Firm, based
upon controlling precedent or substantial authority, determines that an
Underpayment has occurred, any such Underpayment shall be paid promptly (and in
no event later than sixty (60) days following the date on which the Underpayment
is determined) by the Company to or for the benefit of Executive together with
interest at the applicable federal rate provided for in Section 7872(f)(2) of
the Code.


iv.
To the extent requested by Executive, the Company shall cooperate with Executive
in good faith in valuing, and the Accounting Firm shall take into account the
value of, services provided or to be provided by Executive (including without
limitation Executive’s agreeing to refrain from performing services pursuant to
a covenant not to compete or similar covenant, including that set forth in
Section 5 of this Agreement) before, on or after the date of a change in
ownership or control of the Company (within the meaning of Q&A-2(b) of the final
regulations under Section 280G of the Code), such that payments in respect of
such services may be considered reasonable compensation within the meaning of
Q&A-9 and Q&A-40 to Q&A-44 of the regulations under Section 280G of the Code
and/or exempt from the definition of the term “parachute payment” within the
meaning of Q&A-2(a) of the regulations under Section 280G of the Code in
accordance with Q&A-5(a) of the regulations under Section 280G of the Code.



v.
The following terms shall have the following meanings for purposes of this
Section 6:



“Accounting Firm” shall mean a nationally recognized certified public accounting
firm that is selected by the Company for purposes of making the applicable
determinations under Section 6 and is reasonably acceptable to Executive, which
firm shall not, without Executive’s consent, be a firm serving as accountant or
auditor for the individual, entity or group effecting the change in control or
ownership.
“Net After-Tax Receipt” shall mean the present value (as determined in
accordance with Code Sections 280G(b)(2)(A)(ii) and 280G(d)(4)) of a Payment net
of all taxes imposed on Executive with respect thereto under Sections 1 and 4999
of the Code and under applicable state and local laws, determined by applying
the highest marginal rate under Section 1 of the Code and under state and local
laws which applied to Executive’s taxable income for the immediately preceding
taxable year, or such other rate(s) as the Accounting Firm determined to be
likely to apply to Executive in the relevant tax year(s).
“Parachute Value” of a Payment means the present value as of the date of the
change of control for purposes of Code Section 280G of the portion of such
Payment that constitutes a “parachute payment” under Code Section 280G(b)(2), as
determined by the Accounting Firm for purposes of determining whether and to
what extent the excise tax under Code Section 4999 will apply to such Payment.



10

--------------------------------------------------------------------------------



“Payment” means any payment or distribution in the nature of compensation
(within the meaning of Code Section 280G(b)(2)) to or for the benefit of
Executive, whether paid or payable pursuant to this Agreement or otherwise.
“Safe Harbor Amount” means (A) 3.0 times Executive’s “base amount,” within the
meaning of Code Section 280G(b)(3), minus (B) $1.00.


7.
Defined Terms. For purposes of this Agreement, the following terms shall have
the meaning set forth below:



a)
“Affiliated Companies” shall mean the Company, all of its direct or indirect
subsidiaries, and any other entities controlled by, controlling, or under common
control with the Company, including any successors thereof, except that,
following the consummation of a Change in Control, for purposes of Sections 5(d)
and 5(e), Affiliated Companies shall be limited to the Company and its
subsidiaries as of immediately prior to the consummation of such Change in
Control.



b)
“Cause” shall mean, as determined in the sole discretion of the Company, any one
or more of the following:



i.
(I) an indictment of Executive, or plea of guilty or plea of nolo contendere by
Executive, to a charge of an act constituting a felony under the federal laws of
the United States, the laws of any state, or any other applicable law,
(II) fraud, embezzlement, or misappropriation of assets, (III) willful
misfeasance or dishonesty, or (IV) other actions or criminal conduct which
materially and adversely affects the business (including business reputation) or
financial condition of the Company;



ii.
the continued failure of Executive to (I) perform substantially Executive’s
duties with the Company (other than any such failures resulting from incapacity
due to physical or mental illness), (II) observe all material obligations and
conditions to be performed and observed by Executive under this Agreement, or
(III) perform his or her duties in accordance, in all material respects, with
the policies and directions established from time to time by the Chief Executive
Officer, the Board or a duly authorized Board committee (any such failure, a
(“Performance Failure”), and to correct such Performance Failure within not more
than fifteen (15) days following written notice from the Chief Executive Officer
or the Board delivered to Executive, which notice specifically identifies the
manner in which the Chief Executive Officer or the Board believes that Executive
has not substantially performed; or



iii.
having corrected (or the Company having waived the correction of) a Performance
Failure, the occurrence of any subsequent Performance Failure (whether of the
same or different type or nature).



c)
“Change in Control” has the meaning given such term in the Company’s 2012 Stock
Plan (or a successor plan thereto) as in effect on the Effective Date.



d)
“Code” means the Internal Revenue Code of 1986, as amended.



e)
“Confidential Information” shall mean all trade secrets, proprietary data, and
other confidential information of or relating to any Affiliated Company,
including without limitation financial information, information relating to
business operations, services, promotional practices, and


11

--------------------------------------------------------------------------------



relationships with customers, suppliers, employees, independent contractors, or
other parties, and any information which any Affiliated Company is obligated to
treat as confidential pursuant to any course of dealing or any agreement to
which it is a party or otherwise bound, provided that Confidential Information
shall not include information that is or becomes available to the general public
and did not become so available through any breach of this Agreement by
Executive or Executive’s breach of a duty owed to the Company.


f)
“Covered Employee” shall have the meaning provided in Code Section 162(m)(3) and
related guidance.



g)
“Disability” or “Disabled” means, as determined in the sole discretion of the
Company, that Executive is unable to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or which has lasted, or can be expected to last,
for a continuous period of not less than one (1) year.



h)
“Good Reason” means Executive's termination of employment within ninety (90)
days following the expiration of any cure period (discussed below) following the
occurrence, without Executive's consent, of one or more of the following:



i.
A material reduction in Executive's base compensation (except where there is a
reduction applicable to all similarly situated executive officers generally);
provided, that a reduction of less than ten percent (10%) will not be considered
a material reduction in base compensation; or



ii.
A material breach by the Company of a material provision of this Agreement.



Executive will not resign for Good Reason without first providing the Company
with written notice within sixty (60) days of the event that Executive believes
constitutes “Good Reason” specifically identifying the acts or omissions
constituting the grounds for Good Reason and a reasonable cure period of not
less than thirty (30) days following the date of such notice during which such
condition must not have been cured.
i)
“Restricted Period” shall mean the twenty-four (24) month period following
Executive’s termination of employment with the Company or any Affiliated Company
(whether pursuant to this Agreement or otherwise) for any reason.



j)
“Section 409A” means Code Section 409A, and the final regulations and any
guidance promulgated thereunder or any state law equivalent.



k)
“Solicit” shall mean any direct or indirect communication of any kind
whatsoever, regardless of by whom initiated, inviting, advising, persuading,
encouraging or requesting any person or entity, in any manner, to take or
refrain from taking any action; provided, however, that the term “Solicit” shall
not include general advertisements by an entity with which Executive is
associated or other communications in any media not targeted specifically at any
specific individual described in § 5(e) or 5(f).



8.
Successors.




12

--------------------------------------------------------------------------------



a)
The Company's Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company's business and/or assets
will assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” will
include any successor to the Company's business and/or assets which executes and
delivers the assumption agreement described in this Section 8(a) or which
becomes bound by the terms of this Agreement by operation of law.



b)
Executive's Successors. The terms of this Agreement and all rights of Executive
hereunder will inure to the benefit of, and be enforceable by, Executive's
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.



9.    Arbitration.
a)
Arbitration. Subject to the right of the Company and the Affiliated Companies to
exercise the remedies described in § 5 of this Agreement or the right of
Executive to challenge, defend or contest same in any court having jurisdiction,
the Parties agree that any and all controversies, claims, or disputes between
Executive and the Company or any employee, officer, director, shareholder or
benefit plan of the Company in their capacity as such or otherwise arising out
of, relating to, or resulting from Executive's employment with the Company or
termination thereof, including any breach of this Agreement, will be subject to
binding arbitration under the then applicable Commercial Arbitration Rules of
the American Arbitration Association. Claims subject to arbitration include but
are not limited to claims under Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act of 1990, the Age Discrimination in Employment
Act of 1967, the Older Workers Benefit Protection Act, the Sarbanes Oxley Act,
the Worker Adjustment and Retraining Notification Act, the Family and Medical
Leave Act, the Ohio Employment Practices Law, the Ohio Whistleblower Protection
Law, the Ohio Equal Pay Law, and the Ohio State Wage Payment and Work Hour Laws,
claims for breach of contract (express or implied), claims for violation of
public policy or wrongful termination, and any other statutory or common law
claim.



b)
Procedure. In any such arbitration, the arbitrators shall consist of a panel of
three arbitrators, which shall act by majority vote and which shall consist of
one arbitrator selected by each party subject to the arbitration and a third
arbitrator selected by the two arbitrators so selected, who shall be either a
certified public accountant or an attorney at law licensed to practice in the
State of Ohio and who shall act as chairman of the arbitration panel; provided
that, if one party selects its arbitrator for the panel and the other party
fails to so select its arbitrator within ten (10) business days after being
requested by the first party to do so, then the sole arbitrator shall be the
arbitrator selected by the first party. A decision in any such arbitration shall
apply both to the particular question submitted and to all similar questions
arising thereafter and shall be binding and conclusive upon both parties and
shall be enforceable in any court having jurisdiction over the party to be
charged. Each party shall bear the cost of its own attorney’s fees. However, if
any party prevails on a claim, which, according to applicable law, affords the
prevailing party attorney’s fees, the arbitrator may award reasonable attorney’s
fees to the prevailing party. All other costs and expenses of arbitration shall
be borne by the Company. All rights and remedies of each party under this
Agreement are cumulative and in addition to all other rights and remedies that
may be available to that party from time to time, whether under any other
agreement, at law or in equity. Any arbitration under this Agreement shall be
conducted in Cincinnati, Ohio.


13

--------------------------------------------------------------------------------





c)
Remedy. Except as otherwise provided by law or this Agreement, arbitration shall
be the sole, exclusive, and final remedy for any dispute between Executive and
the Company. Accordingly, except as otherwise provided by law or this Agreement,
Executive and the Company hereby waive the right to seek remedies for any such
disputes in court, including the right to a jury trial. Notwithstanding, the
arbitrator will not have the authority to disregard or refuse to enforce any
lawful Company policy, and the arbitrator will not order or require the Company
to adopt a policy not otherwise required by law which the Company has not
adopted.



d)
Administrative Relief. Executive is not prohibited from pursuing an
administrative claim with a local, state, or federal administrative body or
government agency that is authorized to enforce or administer laws related to
employment, including, but not limited to, the Department of Fair Employment and
Housing, the Equal Employment Opportunity Commission, the National Labor
Relations Board, or the Workers' Compensation Board. However, Executive may not
pursue court action regarding any such claim, except as permitted by law.



10.
Voluntary Nature of Agreement. Executive acknowledges and agrees that Executive
is executing this Agreement voluntarily and without any duress or undue
influence by the Company or anyone else. Executive further acknowledges and
agrees that Executive has carefully read this Agreement and that Executive has
asked any questions needed for Executive to understand the terms, consequences
and binding effect of this Agreement and fully understands it, including that
EXECUTIVE IS WAIVING EXECUTIVE’S RIGHT TO A JURY TRIAL. Finally, Executive
Agrees that Executive has been provided an opportunity to seek the advice of an
attorney of the Executive’s choice before signing this Agreement.



11.
Notice.



a)
General. Notices and all other communications contemplated by this Agreement
will be in writing and will be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of Executive, mailed notices will be
addressed to him or her at the home address which he or she most recently
communicated to the Company in writing. In the case of the Company, mailed
notices will be addressed to its corporate headquarters, and all notices will be
directed to the attention of its General Counsel.



b)
Notice of Termination. Any termination by the Company for Cause or by Executive
for Good Reason will be communicated by a notice of termination to the other
party hereto given in accordance with Section 11(a) of this Agreement. Such
notice will indicate the specific termination provision in this Agreement relied
upon, will set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination under the provision so indicated, and will
specify the termination date (which will be not more than thirty (30) days after
the giving of such notice), subject to any applicable cure period. The failure
by Executive or the Company to include in the notice any fact or circumstance
which contributes to a showing of Good Reason or Cause, as applicable, will not
waive any right of Executive or the Company, as applicable, hereunder or
preclude Executive or the Company, as applicable, from asserting such fact or
circumstance in enforcing his or her or its rights hereunder, as applicable.



12.
Miscellaneous Provisions.




14

--------------------------------------------------------------------------------



a)
No Duty to Mitigate. Executive will not be required to mitigate the amount of
any payment contemplated by this Agreement, nor will any such payment be reduced
by any earnings that Executive may receive from any other source.



b)
Waiver. No provision of this Agreement will be modified, waived or discharged
unless the modification, waiver or discharge is agreed to in writing and signed
by Executive and by an authorized officer of the Company (other than Executive).
No waiver by either party of any breach of, or of compliance with, any condition
or provision of this Agreement by the other party will be considered a waiver of
any other condition or provision or of the same condition or provision at
another time.



c)
Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.



d)
Entire Agreement. This Agreement constitutes the entire agreement of the parties
hereto and supersedes in their entirety all prior or contemporaneous
representations, understandings, undertakings or agreements (whether oral or
written and whether expressed or implied) of the parties with respect to the
subject matter hereof. Executive acknowledges and agrees that this Agreement
encompasses all the rights of Executive to any severance payments and/or
benefits based on the termination of Executive's employment and Executive hereby
agrees that he or she has no such rights except as stated herein. No waiver,
alteration, or modification of any of the provisions of this Agreement will be
binding unless in writing and signed by duly authorized representatives of the
parties hereto and which specifically mention this Agreement.



e)
Choice of Law. The validity, interpretation, construction and performance of
this Agreement will be governed by the laws of the State of Ohio without giving
effect to provisions governing the choice of law.



f)
Severability. The invalidity or unenforceability of any provision or provisions
of this Agreement will not affect the validity or enforceability of any other
provision hereof, which will remain in full force and effect.



g)
Withholding. All payments made pursuant to this Agreement will be subject to
withholding of applicable income, employment and other taxes, as determined in
the Company's reasonable judgment.



h)
Counterparts. This Agreement may be executed in counterparts, each of which will
be deemed an original, but all of which together will constitute one and the
same instrument.



i)
Compliance with Applicable Law. The benefits paid and provided under this
Agreement are subject to and conditioned upon compliance with applicable
requirements of federal, state and local law and regulation, whether currently
in effect or subsequently enacted, including without limitation, 12 U.S.C.
Section 1828(k) and the regulations promulgated thereunder in 12 C.F.R. Part
359. Consistent with the foregoing, the Company shall have the right to defer,
cancel or recoup any payment or refuse to provide any benefit under this
Agreement in the event the Company determines in good faith, acting in its sole
discretion, that making such payment or providing such benefit violates any
applicable law or regulation. Further, benefits paid and provided under this
Agreement may be subject to any claw back policy generally applicable to the
executives of the Company as may be required by applicable law or as may be
established by the Company in its sole discretion. To the extent determined
necessary to comply with the Guidance on Sound


15

--------------------------------------------------------------------------------



Incentive Compensation Policies issued by the Office of the Comptroller of the
Currency, the Board of Governors of the Federal Reserve System, the Federal
Deposit Insurance Corporation and the Office of Thrift Supervision on June 21,
2010, as it may be implemented, modified and interpreted from time to time, the
Executive and the Company mutually agree to amend the provisions of this
Agreement and to cooperate in good faith with respect thereto.


IN WITNESS THEREOF, Executive has hereunto set his hand, and the Company has
caused these presents to be executed in its name and on its behalf, all as of
the day and year first above written.


EXECUTIVE
 
FIRST FINANCIAL BANCORP.
 
 
 
 
 
 
/s/ Kevin T. Langford
 
By: /s/ Claude E. Davis
Name: Kevin T. Langford
 
Name: Claude E. Davis
Title: President, Consumer Banking
 
Title: President and Chief Executive Officer
 
 
 
11/1/2013
 
11/1/2013
Date
 
Date




16

--------------------------------------------------------------------------------





RELEASE OF CLAIMS AGREEMENT
First Financial Bancorp., an Ohio corporation (the “Company”), and its
subsidiaries and affiliates (collectively, with the Company, “FFB”)
and________________, Executive’s heirs, executors, administrators, successors,
and assigns (collectively referred to throughout this Agreement as “Executive”),
agree that:
1.    Last Day of Employment. Executive’s employment with FFB will end effective
________________ (the “Severance Date”). In no circumstance shall Executive sign
this Release of Claims Agreement (this “Release”) prior to the Severance Date,
and Executive must sign and return this Agreement no later than ________, which
is the [fiftieth (50th)]11 Please insert the appropriate number of days to sign
the release. day following the Severance Date. Executive will then have seven
(7) days to revoke this Release following the date of signature. Assuming no
revocation takes place, the Release will become effective no later than the
sixtieth (60th) day following the Severance Date.


2.    General Release of All Claims.


a.For and in consideration of the payments and other benefits due to Executive
pursuant to Section 4 of the Severance and Change in Control Agreement entered
into as of _____________, 20__, by and between the Company and Executive (the
“Agreement”), and for other good and valuable consideration, Executive knowingly
and voluntarily releases and forever discharges FFB, any and all of its parent
corporations, affiliates, subsidiaries, divisions, predecessors, insurers,
successors and assigns, and their current and former Executives, attorneys,
officers, directors and agents thereof, both individually and in their business
capacities, and their Executive benefit plans and programs and their
administrators and fiduciaries (collectively referred to throughout the
remainder of this Agreement as “Releasees”), of and from any and all claims,
known and unknown, asserted or unasserted, which Executive has or may have
against Releasees as of the date of execution of this Agreement, including, but
not limited to, any alleged violation of:


▪
Title VII of the Civil Rights Act of 1964;



▪
Sections 1981 through 1988 of Title 42 of the United States Code;



▪
The Executive Retirement Income Security Act of 1974 (except for any vested
benefits under any tax-qualified benefit plan);



▪
The Immigration Reform and Control Act;



▪
The Americans with Disabilities Act of 1990, as amended;



▪
The Age Discrimination in Employment Act of 1967;



▪
The Worker Adjustment and Retraining Notification Act;



▪
The Fair Credit Reporting Act;



▪
The Family and Medical Leave Act;



▪
The Equal Pay Act;






--------------------------------------------------------------------------------



▪
The Indiana Age Discrimination Act - Ind. Code §22-9-2-1 et seq.;



▪
The Indiana Civil Rights Law - Ind. Code §22-9-1-1 et seq.;



▪
The Indiana Equal Pay Act - Ind. Code §22-2-2-1 et seq.;



▪
The Indiana Handicap Discrimination Law - Ind. Code §22-9-5-1 et seq.;



▪
The Indiana Discrimination Against Disabled Persons Act - Ind. Code §910 3-1-1
et seq.;



▪
The Indiana State Wage Payment and Work Hour Laws;



▪
The Indiana Occupational Safety and Health Act - Ind. Code §22-8-1-1 et seq.;



▪
The Indiana AIDS Testing Law - Ind. Code §16-41-6-1 and §16-41-8-1 et seq.;



▪
The Indiana Smoker’s Rights Law - Ind. Code §22-5-4-1 et seq.;



▪
The Indiana Whistleblower Protections - Ind. Code Ann. §4-15-10 et seq.;



▪
Any other federal, state or local law, rule, regulation, or ordinance



▪
Any public policy, contract, tort, or common law; or



▪
Any basis for recovering costs, fees, or other expenses including attorneys'
fees incurred in these matters.



b.If any claim is not subject to release, to the extent permitted by law,
Executive waives any right or ability to be a class or collective action
representative or to otherwise participate in any putative or certified class,
collective or multiparty action or proceeding based on such a claim in which FFB
or any other Releasee identified in this Agreement is a party.


c.FFB and Executive acknowledge that this Release does not limit either party’s
right, where applicable, to file or participate in an investigative proceeding
of any federal, state or local governmental agency. To the extent permitted by
law, Executive agrees that if an administrative claim is made to, or other
proceedings initiated with, a federal, state or local governmental agency,
Executive shall not be entitled to recover any individual monetary relief,
remuneration, damages, compensation or other individual remedies of any type
whatsoever from Releasees.


d.Notwithstanding anything else herein to the contrary, the release contained
herein shall not affect, and Executive does not waive: (i) rights to
indemnification Executive may have under (A) applicable law, (B) any other
agreement between Executive and any Releasee and (C) as an insured under any
director’s and officer’s liability insurance policy now or previously in force;
(ii) any right Executive may have to obtain contribution in the event of the
entry of judgment against Executive as a result of any act or failure to act for
which both Executive and FFB are jointly responsible; (iii) Executive’s rights
to vested benefits and payments under any equity incentive plan or award
agreement or under any retirement plan, welfare benefit plan or deferred
compensation plan, all of which shall remain in effect in accordance with the
terms and provisions of such plan or agreement; (iv) Executive’s rights as a
stockholder of the Company; or (v) any unsatisfied obligations under Section 4
of the Agreement.

A-2

--------------------------------------------------------------------------------





3.    No Consideration Absent Execution of this Agreement. Executive understands
and agrees that Executive would not receive the monies and/or benefits under
Section 4 of the Agreement except for Executive’s execution of this Release and
the fulfillment of the obligations and promises contained under Section 5 of the
Agreement.


4.    Acknowledgments and Affirmations.


a.Executive affirms that Executive has complied with all laws and regulations
applicable to FFB’s operations.


b.Executive affirms that Executive has not filed, caused to be filed, or
presently is not a party to any claim against FFB.


c.Executive affirms that Executive has been paid and/or has received all
compensation, wages, bonuses, commissions, and/or benefits to which Executive
may be entitled.


d.Executive affirms that Executive has been granted any leave to which Executive
was entitled under the Family and Medical Leave Act or related state or local
leave or disability accommodation laws.
e.Executive affirms that Executive has no known workplace injuries or
occupational diseases.
f.Executive affirms that Executive has not divulged any of FFB’s Confidential
Information (as defined in the Agreement) and will continue to maintain the
confidentiality of such information consistent with statute or common law, FFB’s
policies and/or Executive’s agreement(s) with FFB.
g.Executive affirms that he has not violated and will continue to comply with
the non-competition, non-solicitation and non-disparagement covenants set forth
in the Agreement.


h.Executive affirms that Executive has not been retaliated against for reporting
any allegations of wrongdoing by FFB or its officers, including any allegations
of corporate fraud.


i.Executive affirms that all of FFB’s decisions regarding Executive’s pay and
benefits through the date of Executive’s Severance Date were not discriminatory
based on age, disability, race, color, sex, religion, national origin or any
other classification protected by law.


j.Executive affirms that any stock options granted to Executive under any FFB
option program that have not vested by Executive’s Severance Date shall be
considered lapsed, and be forever unexercisable by Executive unless otherwise
provided by the terms of the applicable plan document and/or related agreement
for those options. At Executive’s Severance Date, any vested stock options will
be treated in accordance with the terms of the applicable plan document and/or
related agreement for those options.


k.Executive affirms that any restricted stock granted to Executive under any FFB
restricted stock program that have not vested by Executive’s Severance Date
shall be considered lapsed, and be forever forfeited by Executive unless
otherwise provide by the terms of the applicable plan document and/or related
agreement for those restricted shares. At Executive’s Severance Date, any vested
restricted stock will be treated in accordance with the terms of the applicable
plan document and related agreement for those restricted shares.



A-3

--------------------------------------------------------------------------------



5.    Reimbursement of Expenses. FFB agrees to reimburse Executive in accordance
with FFB policy for reasonable and ordinary expenses that Executive incurred in
connection with the services that Executive rendered on behalf of FFB prior to
Executive’s Severance Date. Executive agrees to file an expense report
reflecting all such outstanding expenses no later than ten (10) calendar days
following Executive’s Severance Date.
6.    Return of Property and Confidential Information.
a.Executive affirms that Executive has returned all of FFB’s property,
documents, and/or any Confidential Information in Executive’s possession or
control on or before Executive’s Severance Date, including but not limited to
Executive’s FFB credit card(s), Executive’s FFB identification card, FFB branch
or office keys, and all FFB files, books, documents and records (whether in
paper or electronic form).


b.Executive acknowledges and agrees that Executive is in possession of all of
Executive’s property that Executive had at FFB’s premises and that FFB is not in
possession of any of Executive’s property.


7.     Cooperation. Executive agrees to fully cooperate in and assist with any
litigation or federal, state or local governmental agency proceedings involving
FFB for which Executive’s testimony or cooperation is requested by FFB.


8.    No Admission of Wrongdoing. The Parties agree that neither this Release
nor the furnishing of the consideration for this Release shall be deemed or
construed at any time for any purpose as an admission by Releasees of wrongdoing
or evidence of any liability or unlawful conduct of any kind.


9.    Amendment. This Agreement may not be modified, altered or changed except
in writing and signed by both Parties wherein specific reference is made to this
Agreement.


10.     Agreement Not Assignable. Neither this Release nor any right or interest
hereunder shall be assignable by Executive or any beneficiary or legal
representative of Executive without the prior written consent of an officer of
FFB.


11.     Governing Law. This Release shall be governed by and construed in
accordance with the laws of the State of Ohio without regard to its conflict of
law provisions. Any controversy or claims arising out of or relating to this
Release shall settled by binding arbitration in accordance with Section 9 of the
Agreement.


12.    Severability. Should any provision of this Release be declared illegal or
unenforceable by any court of competent jurisdiction and cannot be modified to
be enforceable, excluding the general release language, such provision shall
immediately become null and void, leaving the remainder of this Release in full
force and effect.


13.    Section 409A. Benefits provided under this release are intended to be
exempt from or comply with Section 409A of the Internal Revenue Code. To that
end, the benefits provided hereunder shall be provided and administered subject
to Section 5(h) of the Agreement.


14.    Remedies. All disagreements and controversies arising with respect to
this Release, or with respect to its application to circumstances not clearly
set forth in this Release, shall be settled by binding arbitration pursuant to
the provisions contained in Section 9 of the Agreement.



A-4

--------------------------------------------------------------------------------



EXECUTIVE IS ADVISED THAT EXECUTIVE HAS [UP TO TWENTY-ONE (21) CALENDAR DAYS]2
TO CONSIDER THIS RELEASE. EXECUTIVE ALSO IS ADVISED TO CONSULT WITH AN ATTORNEY
PRIOR TO EXECUTIVE’S SIGNING OF THIS AGREEMENT AND GENERAL RELEASE.


EXECUTIVE MAY REVOKE THIS RELEASE FOR A PERIOD OF SEVEN (7) CALENDAR DAYS
FOLLOWING THE DAY EXECUTIVE SIGNS THIS RELEASE. ANY REVOCATION WITHIN THIS
PERIOD MUST BE SUBMITTED, IN WRITING, TO ____________ [IDENTIFY COMPANY
REPRESENTATIVE] AND STATE, “I HEREBY REVOKE MY ACCEPTANCE OF OUR RELEASE.” THE
REVOCATION MUST BE PERSONALLY DELIVERED TO _________________ [IDENTIFY COMPANY
REPRESENTATIVE] OR HIS/HER DESIGNEE, OR MAILED TO ____________________ [IDENTIFY
COMPANY REPRESENTATIVE] AND BE POSTMARKED WITHIN SEVEN (7) CALENDAR DAYS AFTER
EXECUTIVE SIGNS THIS RELEASE.


EXECUTIVE AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
AGREEMENT AND GENERAL RELEASE DO NOT RESTART OR AFFECT IN ANY MANNER THE
ORIGINAL UP-TO-TWENTY-ONE (21) CALENDAR-DAY CONSIDERATION PERIOD.


EXECUTIVE AGREES THAT THE RELEASE WILL BECOME EFFECTIVE NO LATER THAN THE
SIXTIETH (60TH) DAY FOLLOWING THE SEVERANCE DATE IF EXECUTIVE EXECUTES THE
RELEASE AND DOES NOT REVOKE IT.


EXECUTIVE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS
AGREEMENT AND GENERAL RELEASE INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS
EXECUTIVE HAS OR MIGHT HAVE AGAINST RELEASEES.






































                                                   


2 Please add appropriate number days under the circumstances.

A-5

--------------------------------------------------------------------------------







The parties knowingly and voluntarily sign this Release of Claims Agreement as
of the date(s) set forth below:


EXECUTIVE
 
FIRST FINANCIAL BANCORP.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Name of Person Signing]
 
[Name of Person Signing]
 
 
 
[Title of Person Signing]
 
 
 
 
 
Date:
 
 
Date:
 
 
 
 
 
 






A-6